Mollison, Judge;
This is an appeal taken by the consignee in accordance with the provisions of section 501 of the Tariff Act of 1930, as amended, for reappraisement of certain lipsticks and compacts, imported from Italy.
When the case was called for trial, counsel for the parties stipulated that the values returned by the appraiser were the correct values for the merchandise; that such values were the prices at the time of exportation at which similar merchandise was freely offered for sale for home consumption to all purchasers in the prinicpal markets of Italy in the usual wholesale quantities and in the ordinary course of trade, including the cost of all containers and coverings, and all other costs, charges, and expenses incident to placing the merchandise in condition, packed ready for shipment to the United States; and that the prices for exportation to the United States were no higher.
On the agreed facts, I find foreign value, as that value is defined in section 402 (c) of the Tariff Act of 1930, as amended, to be the proper basis for the determination of the value of the articles here involved, and that such value in each instance was the appraised value.
Judgment will issue accordingly.